Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Examiner’s Amendment & Reasons of Allowance	


The Status of Claims
Claims 1-2,4-6,8-9,12-15,17,19-21, 25 and 27-39 are pending. 
Claims 1-2,4-6,8-9,12-15,17,19-21, 25 and 27-39 are allowed. 
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Karl R. Hermanns on 7/30/2021.


I.	The application has been amended as follows:
	
In claim 2, line 1 on page 4 (amendment dated on 6/28/2021):
The phrase  -- or  preventing --”  after the term ”treating ”  is removed.


I. The following is an examiner's statement of reasons for allowance:

The objection of Claim 17 is withdrawn due to the modification of the claim. 
The rejection of Claims 1-9, 12-15, 17-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 7-8 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of claims
The rejection of Claims 1-9,12-15,18-21,25,27-29 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Reddell et al (US2014/0155479 A1) in view of Sharon et al (Chinese Journal of Cancer 2014, Vol. 33, issue 9,.pages 434-444) is withdrawn due to the modification of the claims and applicant’s convincing arguments about the differences between the claimed invention and the prior art as well as the lack of the motivation to combine the  prior art as shown in the response(see pages 20-22).
  
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/30/2021